11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Derek Lee Casey, Jr.,                         * From the 350th District Court
                                                of Taylor County,
                                                Trial Court No. 12110-D.

Vs. No. 11-17-00138-CR                        * December 14, 2017

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered Derek Lee Casey, Jr.’s motion to dismiss his
appeal and concludes that the motion should be granted.           Therefore, in
accordance with this court’s opinion, the appeal is dismissed.